Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                       January 12, 2016




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 SANDRA A. WITZEL,                                                 No. 47045-4-II

                               Appellant,

        v.

 DEPARTMENT OF LABOR AND                                     UNPUBLISHED OPINION
 INDUSTRIES,

                               Respondent.

       JOHANSON, C.J. — Sandra Witzel appeals a superior court ruling affirming the Board of

Industrial Insurance Appeal’s (the Board) decision upholding the Department of Labor and

Industries’ (L&I) calculation of her “wages” after she suffered from an occupational disease.

Witzel contends that L&I calculated her wages incorrectly because it applied RCW 51.08.178(1)

rather than RCW 51.08.178(4), the provision that controls when wages are not fixed or cannot

reasonably be determined. We hold that L&I correctly applied subsection (1) of RCW 51.08.178

because Witzel’s wage at the time of the injury was indisputably fixed at $28 per hour. Therefore,

we hold that substantial evidence supports the superior court’s findings of fact and the court’s

conclusions of law flow properly from those findings. We affirm.
No. 47045-4-II


                                              FACTS

       In 2010, Witzel moved to Washington after earning a living for several years performing

financial consulting work. In previous years, Witzel made $50 to $110 per hour for her various

consulting projects.   Seeking similar work and, presumably, similar pay, Witzel signed an

employment agreement with Robert Half International, Inc.

       Witzel’s employment contract stated that she was hired as a consultant “to provide, on an

as needed basis, such financial services as may be required by Robert Half Management Resources

from time to time.” Ex. 2 at 1. Under the agreement, Witzel was to be paid weekly “only for hours

actually worked, at an hourly rate to be determined at the time of placement with each [c]lient or

start of new project.” Ex. 2 at 1. Witzel’s first project commenced in December 2010. According

to Witzel, the project was a two-week project for which she was assigned so her employer could

gauge her work ability. This was not the type of consulting work Witzel apparently expected and

she considered it temporary work. Witzel was paid $28 per hour.

       Shortly thereafter, Witzel began a second project. The second project also paid $28 per

hour, but like the first project, it did not involve consulting work. While she worked on this second

project, Witzel filed a claim for benefits for an injury or occupational disease. 1 As part of her

claim documentation, Witzel reported working eight hours a day, five days a week, at $28 per

hour. Witzel was diagnosed with bilateral carpal tunnel syndrome.




1
  An occupational disease is a disease or infection that “arises naturally and proximately out of
employment.” RCW 51.08.140. RCW 51.08.178(1) refers to the time of the “injury,” but the
statute applies equally to occupational diseases. RCW 51.16.040.

                                                 2
No. 47045-4-II


       L&I accepted the claim, determined a manifestation date, and issued an order setting

Witzel’s wage rate at $4,928 per month. It arrived at this number by using the formula provided

by RCW 51.08.178(1). Witzel appealed that determination to the Board. Witzel argued that L&I

should have set her monthly wages using RCW 51.08.178(4), the wage calculation provision that

controls when a claimant’s wage is not fixed or cannot reasonably be determined. In Witzel’s

view, her wage should be calculated using the latter provision to more accurately reflect her

expectation that she would perform consulting work for Robert Half and her belief that she would

receive approximately $50 per hour, a wage commensurate with her previous consulting work.

       But the Board disagreed. It noted that Witzel voluntarily accepted a position at $28 per

hour and had not earned her “consultant level wage” for nearly 16 months before her injury.

Administrative Record at 18. According to the Board, Witzel would receive an unfair windfall if

it set her wage at the level she sought considering that her earning capacity decreased because of

her willingness to accept the temporary position. The Board therefore found that $28 was a fair

and accurate determination of Witzel’s wages at the time of her injury and concluded as a matter

of law that Witzel’s wage rate was properly calculated under RCW 51.08.178(1).

       Witzel appealed the Board’s ruling and the superior court affirmed the Board. The superior

court entered these relevant findings of fact and conclusions of law:

                                   I. FINDINGS OF FACT
       1.4     The date of manifestation for Ms. Witzel’s occupational disease is June 15,
               2011.
       1.5     On June 15, 2011, Ms. Witzel was not an intermittent or seasonal worker.
               On June 15, 2011, Ms. Witzel had a fixed monthly wage.
       1.6     On June 15, 2011, Ms. Witzel was single, had zero dependents, and earned
               $28.00 per hour in wages.
               Ms. Witzel’s work schedule was eight hours per day, five days per week. . . .
               Ms. Witzel’s total gross wage received from all employment on June 15,
               2011 was $4,928.00 per month.

                                                 3
No. 47045-4-II


                               II. CONCLUSIONS OF LAW
       2.2     Ms. Witzel’s wage rate should be calculated per RCW 51.08.178(1).

Clerk’s Papers at 2-3. Witzel appeals.

                                           ANALYSIS

       Witzel argues that L&I should have calculated her wages under RCW 51.08.178(4) rather

than .178(1) because the Industrial Insurance Act (IIA), Title 51 RCW, is to be liberally construed

to effectuate the legislature’s intent to compensate injured workers in a manner that reflects lost

earning capacity rather than past wages earned. Witzel asserts further that her wages are properly

calculated under RCW 51.08.178(4) because her wage was not fixed, but instead would fluctuate

depending on the assignment. We disagree.

       Washington’s IIA includes judicial review provisions that are specific to workers’

compensation claims. Rogers v. Dep’t of Labor & Indus., 151 Wash. App. 174, 179, 210 P.3d 355

(2009). The Board’s decision is prima facie correct under RCW 51.52.115, and a party attacking

the decision must support its challenge by a preponderance of the evidence. Ruse v. Dep’t of Labor

& Indus., 138 Wash. 2d 1, 5, 977 P.2d 570 (1999). The superior court presumes the Board’s findings

and conclusions are “‘prima facie correct.’” Arriaga v. Dep’t of Labor & Indus., 183 Wash. App.
817, 822, 335 P.3d 977 (2014) (quoting RCW 51.52.115), review denied, 182 Wash. 2d 1012 (2015).

       Our “‘review is limited to examination of the record to see whether substantial evidence

supports the findings made after the superior court’s de novo review, and whether the court’s

conclusions of law flow from the findings.’” Ruse, 138 Wash. 2d at 5-6 (quoting Young v. Dep’t of

Labor & Indus., 81 Wash. App. 123, 128, 913 P.2d 402 (1996)). Substantial evidence exists if the

record contains evidence of sufficient quantity to persuade a fair-minded, rational person of the



                                                4
No. 47045-4-II


truth of the declared premise. Inland Foundry Co. v. Dep’t of Labor & Indus., 106 Wash. App. 333,

340, 24 P.3d 424 (2001).

       “Under [the IIA] time-loss and loss of earning power compensation rates are determined

by reference to a worker’s wage at the time of injury.” Gallo v. Dep’t of Labor & Indus., 155
Wash. 2d 470, 481, 120 P.3d 564 (2005) (citing RCW 51.08.178). Because time-loss compensation

reflects the worker’s lost earning capacity, the time-loss compensation is based on the worker’s

“wages” as defined in RCW 51.08.178(1).

       This statute provides, in part,

       For the purposes of this title, the monthly wages the worker was receiving from all
       employment at the time of injury shall be the basis upon which compensation is
       computed unless otherwise provided specifically in the statute concerned. In cases
       where the worker’s wages are not fixed by the month, they shall be determined by
       multiplying the daily wage the worker was receiving at the time of the injury [by a
       number determined by the number of days the employee usually worked in a week].

RCW 51.08.178(1) (emphasis added). RCW 51.08.178(4) governs wage calculation when a

worker has no fixed wage or the wage cannot be reasonably determined and provides,

       In cases where a wage has not been fixed or cannot be reasonably and fairly
       determined, the monthly wage shall be computed on the basis of the usual wage
       paid other employees engaged in like or similar occupations where the wages are
       fixed.

       Here, Witzel argues that her wages were not fixed because her employment contract stated

that she would be paid for hours worked at a rate to be determined at the time of placement or at

the start of a new project. Because she was hired as a consultant and therefore anticipated a higher

wage, Witzel contends that RCW 51.08.178(4) should control because it would permit her

calculated wage to reflect her expected future earnings and the earnings of other Robert Half

consultants.


                                                 5
No. 47045-4-II


       But this interpretation ignores the plain language of the controlling statutes because time

loss and loss of earning power compensation rates are determined by reference to a worker’s wage

at the time of injury. Gallo, 155 Wash. 2d at 481. And if a statute is plain and unambiguous, its

meaning must be derived from the language itself. Dep’t of Transp. v. State Emps.’ Ins. Bd., 97
Wash. 2d 454, 458, 645 P.2d 1076 (1982).

       At the time of her injury, Witzel reported her work schedule as being eight hours per day

for five days a week at a pay rate of $28 per hour. Witzel was paid that same rate throughout the

duration of her employment with Robert Half. It is immaterial to whether she had a fixed rate of

pay at the time of injury that Witzel apparently sought a higher paying consulting job while she

worked on the aforementioned projects. Witzel made $28 per hour at the time of her injury and

had done so for over two months prior.

       Witzel cites language suggesting that the IIA is to be liberally construed, with doubts

resolved in favor of the worker. See Cockle v. Dep’t of Labor &Indus., 142 Wash. 2d 801, 811, 16
P.3d 583 (2001). But she cites no authority to support the proposition that a wage is not “fixed”

solely because it is subject to change at some unknown time. Witzel has never made a wage

different than $28 per hour during her time in Washington and this was Witzel’s fixed wage at the

time of her injury.

       We hold that substantial evidence supports the superior court’s finding that Witzel had a

fixed monthly wage based on her pay at $28 per hour. And, therefore, because RCW 51.08.178(1)

provides the formula for wage calculation when wages are fixed at the time of injury, the superior

court’s conclusion that Witzel’s wages were accurately calculated under that provision, flows




                                                6
No. 47045-4-II


properly from its findings of fact. We hold accordingly and affirm the superior court’s ruling

upholding the Board’s determination.2

         Affirmed.

         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                  JOHANSON, C.J.
    We concur:



    WORSWICK, J.




    MAXA, J.




2
  In what appears to be a request for an alternative remedy, Witzel asks this court to remand the
case “with directions to [L&I] to make a factual determination under RCW 51.08.178(4) and apply
it to Ms. Witzel.” Br. of Appellant at 7. But as discussed above, subsection (4) does not apply
here and we do not reach this issue.
                                                 7